--------------------------------------------------------------------------------

OPTION AGREEMENT

BY THIS OPTION AGREEMENT

> Effective as of February 3, 2011 (the “Effective Date”),
> 
> by and between GEOXPLOR CORP., a Nevada corporation, whose address is 3655
> West Anthem Way, Anthem, Arizona 85086 (“GeoXplor”),

and

> NEW AMERICA ENERGY CORP., a Nevada corporation whose address is 5614C Burbank
> Road SE, Calgary, Alberta, T2H 1Z4, Canada (“NECA”).

GeoXplor, in consideration of the agreements set forth herein, has granted
certain rights to NECA under the following terms and conditions:

1.      Grant; Definitions

          a.      Exploration License – GeoXplor hereby grants to NECA an
exclusive license to enter upon the "Property" together with the right to
conduct "Mineral Exploration" during a five-year evaluation and due diligence
term.

          b.      Definitions - The words and phrases used in this Agreement
shall have the following meanings:

          (1)      The "Property" shall include those certain unpatented mining
claims situated in San Juan County, Utah, and more particularly described in
Exhibit “A” attached hereto.

          (2)      "Mineral Exploration and Development Testing" shall include
those activities that NECA, in its sole judgment and discretion, may deem
advisable for the purpose of ascertaining any facts relating to the occurrence,
nature and extent of Vanadium & Uranium and related Vanadium & Uranium compounds
or mineralization in and under the Property and the metallurgical and physical
properties of such minerals; including, but not limited to, surface trenching,
excavations, geophysical and geochemical surveys, drilling, the sinking of
shafts for bulk sampling, and further including the right to use the surface for
access, to place and use facilities on the surface and to use water and other
surface resources that may be useful or convenient in connection with such
activities. Mineral Exploration and Development Testing shall specifically
include such testing as may be required for filings with any applicable stock
exchange.

          (3)      “Shares” means fully paid and non-assessable common shares in
the capital of NECA, issued pursuant to exemptions from registration and
prospectus requirements contained in the United States Securities Act of 1933
and the rules and regulations promulgated thereunder, which Shares shall contain
such restrictive legends regarding applicable hold periods as required by such
securities laws.

--------------------------------------------------------------------------------

P a g e | 2

          (4)      “Dollar(s)” or “$” shall mean currency of the United States.

          c.      Transfer of Title – Upon NECA’s completion of its obligations
under subsections a and b of Section 2 and subsection f of Section 4, GeoXplor
shall transfer title of the Property to NECA subject to (1) NECA’s concurrent
transfer to GeoXplor of a royalty on the production of Vanadium & Uranium and
other commercially viable minerals from the Property as described in subsection
c(2) of Section 2 and Exhibit “B” of this Agreement and (2) a further agreement
to pay an additional bonus as specified in subsection c of Section 2 of this
Agreement.

2.        Consideration to GeoXplor

           a.      Payments - NECA shall pay GeoXplor in consideration of the
grant of the exploration license and other rights granted under this Agreement
the following:

(1) February 28, 2011 $50,000.00       (2) May 31, 2011 $50,000.00       (3) 1st
year anniversary of the Effective Date $100,000.00       (4) 2nd year
anniversary of the Effective Date $100,000.00       (5) 3rd year anniversary of
the Effective Date $100,000.00       (6) 4th year anniversary of the Effective
Date $100,000.00

          b.      Stock Transfer – As additional consideration, the Purchase
Price shall include the issuance of 1,250,000 Shares, subject to such conditions
as may be imposed by the rules and regulations of the United States Securities
and Exchange Commission, as follows:

          (1)      Five Hundred Thousand (500,000) Shares on execution of this
Agreement;

          (2)      Two Hundred Fifty Thousand (250,000) Shares on or before the
date one year from the Effective Date of this Agreement; and

          (3)      Two Hundred Fifty Thousand (250,000) Shares on or before the
date two years from the Effective Date of this Agreement.

--------------------------------------------------------------------------------

P a g e | 3

          (4)      Two Hundred Fifty Thousand (250,000) Shares on or before the
date three years from the Effective Date of this Agreement;

provided, further, that NECA undertakes the obligation to perform any filings or
other actions required to timely complete the stock transfers specified above.

          c.      Conditions for Transfer of Title and Subsequent Limitations –

          (1)      At such time as the NECA has completed the payments and stock
transfers specified in subsections a and b of this Section 3, and has completed
the expenditures for Work specified in subsection f of Section 4, the Property
shall be transferred to NECA by Quitclaim Deed.

          (2)      Concurrently with the transfer of title to NECA, NECA shall
convey a “Net Value Royalty” on production of Vanadium & Uranium and other
minerals from the Property measured by three percent (3.0%) of the gross
proceeds received by the NECA from the sale or other disposition of Vanadium &
Uranium or other Vanadium & Uranium compounds less (i) transportation of the
product from the place of treatment to the purchaser, (ii) all handling and
insurance charges associated with the transportation, and (iii) any taxes
associated with the sale or disposition of the product (excluding any income
taxes of NECA). The Net Value Royalty shall be divided between GeoXplor and
First Liberty Power Corp. (the transferor of rights in the Property under a
prior Agreement), two and one-half percent (2.5%) to GeoXplor and one-half
percent (0.5%) to First Liberty Power Corp. NECA shall have the further right to
purchase up to two percent (2%) of the Net Value Royalty from GeoXplor, in whole
percentage points, for One Million Dollars ($1,000,000) for each one percent
(1%).

          (3)      If NECA, its assignee or a joint venture including NECA, (i)
delivers to its Board of Directors or applicable other management a feasibility
study recommending mining of Vanadium & Uranium carbonate or other Vanadium &
Uranium compound from the Property and such Board of management authorizes
implementation of a mining plan, or (ii) sells, options, assigns, disposes or
otherwise alienates all or a portion of its interest in the Property, NECA shall
pay GeoXplor an additional bonus of Five Hundred Thousand Dollars ($500,000) in
cash or shares of NECA. The election to obtain cash or shares of NECA shall be
at the sole election of GeoXplor.

          d.      Method of Making Payments - All payments required under this
Agreement may be mailed or delivered to GeoXplor's address or to any single
depository as GeoXplor may instruct. Upon making payment to the authorized agent
or depository, NECA shall be relieved of any responsibility for the distribution
of such payment to GeoXplor. The delivery or the deposit in the mail of any
payment hereunder on or before the due date thereof shall be deemed timely
payment hereunder.

--------------------------------------------------------------------------------

P a g e | 4

3.      Inspection

          Both GeoXplor or NECA (or their respective agents), may enter upon the
Property or processing facilities to inspect the same at such times and upon
such notice to the other party as shall not unreasonably or unnecessarily hinder
or interrupt the operations of NECA. At such time as a royalty is conveyed to
GeoXplor, the royalty document shall include a right of inspection of the
Property and the books and records used for the calculation of royalty and the
right to audit on an annual basis.

4.      Obligations of NECA

          a.      Conduct of Operations – All work performed on the Property by
NECA pursuant its rights under this Agreement or by GeoXplor pursuant to its
activities as the operator to implement Work authorized by NECA, shall be done
in a good and workmanlike manner and in compliance with all state or federal
laws and regulations governing such operations.

          b.      Protection from Liens – NECA shall pay all expenses incurred
or authorized by it in its activities on the Property and shall allow no liens
arising from any act of NECA to remain upon the Property; provided, however,
that NECA shall not be required to remove any such lien as long as NECA is
contesting in good faith the validity or amount thereof.

          c.      Indemnity – NECA shall indemnify GeoXplor against and hold
GeoXplor harmless from any suit, claim, judgment or demand whatsoever arising
out of negligence on the part of NECA in the exercise of any of its rights
pursuant to this Agreement, provided that if GeoXplor or any person or
instrumentality acting on GeoXplor's behalf shall have been a contributing cause
to the event giving rise to such suit, claim, demand or judgment, NECA 's
obligation to indemnify GeoXplor shall not exceed NECA 's liability under the
laws applicable to the event giving rise to such suit, claim, demand or
judgment. Likewise, GeoXplor shall similarly indemnify NECA from claims arising
out of its negligence in the conduct of its activities as operator to implement
Work authorized by NECA.

          d.      Payment of Taxes – NECA shall pay all taxes levied against the
Property and any improvements on the Property. NECA shall have the right to
contest, in the courts or otherwise, the validity or amount of any taxes or
assessments, before it shall be required to pay the same. If this Agreement is
terminated or otherwise expires, any taxes that are NECA's responsibility shall
be prorated for the calendar year of expiration or termination as of the date
NECA has removed its equipment, facilities and improvements from the Property.

          e.      Maintenance – NECA shall timely pay and make the appropriate
record of the payment of the claim maintenance fee or any other fee required
under state or federal law to maintain the unpatented mining claims included
within the Property for each assessment year during which this Agreement
continues in force beyond September 1 of the applicable assessment year.

--------------------------------------------------------------------------------

P a g e | 5

          f.      Work Commitment – Before the expiration of four (4) years from
the Effective Date, NECA shall expend not less than One Million Dollars
($1,000,000) in Mineral Exploration and Development Testing ("Work"). The Work
shall be scheduled to expend not less than One Hundred Fifty Thousand Dollars
($150,000) during the first year, Two Hundred Thousand Dollars ($200,000) during
the second year, Three Hundred Fifty Thousand Dollars ($350,000) during the
third year, Five Hundred Thousand Dollars ($500,000) during the fourth year,
nothing during the fifth year, and Production during the sixth year. The nature,
place and conduct of such Work shall be at the sole discretion of NECA and the
amount of the expenditures shall be determined by the direct cost to NECA of
Work performed. GeoXplor shall undertake to perform such Work as directed by
NECA under Work plans provided to GeoXplor on a periodic or as needed basis.
NECA’s performance of Work shall otherwise conform to the Work plan and shall
conform to industry standards. Any expenditure in excess of the amount required
for any annual period shall be applicable against expenditures required for the
succeeding year or years.

5.      Title Matters

          a.      Representations and Warranties Related to the Property –
GeoXplor represents and warrants to NECA that: (1) the unpatented mining claims
constituting the Property have been located and appropriate record made thereof
in compliance with the laws of the United States and the laws of the State of
Nevada, (2) the claim maintenance fees have been paid for the year beginning on
September 1 prior to the effective date of this Agreement and appropriate record
made thereof; (3) there is no claim of adverse mineral rights affecting the
Property, (4) subject to the paramount interest of the United States, GeoXplor
controls the full undivided possessory title to the Property, and (5) GeoXplor's
possessory right to the Property is free and clear of all liens and
encumbrances.

          b.      Joint Representations – NECA and GeoXplor jointly represent
and warrant that each company: (1) have the full right, power and capacity to
enter into this Agreement upon the terms set forth herein, (2) is incorporated,
organized and in good standing under the laws of the state of its incorporation
and is qualified to do business and is in good standing in the State of Nevada;
(3) has obtained all necessary corporate and shareholder approvals and no
further action on the part of its directors or shareholders is necessary or
desirable to make this Agreement valid and binding; and (4) neither the
execution and delivery of this Agreement nor any of the agreement referred to
herein or contemplated hereby, nor the consummation of the transactions hereby
contemplated conflict with any agreement to which it is a party and by which it
is currently bound.

          c.      Title Documents; Data – Upon written request of NECA at any
time during the term hereof, GeoXplor shall promptly deliver to NECA copies of
all title documents affecting the Property that GeoXplor has in its possession.
If GeoXplor is in possession or knows the whereabouts of technical data
concerning the mineral estate of the Property, GeoXplor shall, at NECA’s
expense, furnish copies of such materials to NECA or notify NECA of the location
of such information.

--------------------------------------------------------------------------------

P a g e | 6

          d.      Title Defects, Defense and Protection – NECA has, during its
initial due diligence examination of the Property prior to the Effective Date,
examined and approved GeoXplor’s title to the Property. If title to any of the
Property is contested or questioned by any person, entity or governmental agency
GeoXplor and NECA shall undertake such actions as may be required to perfect,
defend or initiate litigation to protect such title. In that event, all costs of
such action shall be paid by NECA and shall be a credit toward the Work
obligations of subsection f of Section 4.

          e.      Amendment and Relocation of Mining Claims – NECA shall have
the right, upon prior consultation with GeoXplor, to amend or relocate the
unpatented claims which are subject to this Agreement. The location notices of
any such amended or related claims shall be approved by GeoXplor.

          f.      Change of Law – If the law of the United States concerning
acquisition of mineral rights on federally managed lands is repealed, amended,
or new legislation is enacted, NECA shall have the right, at its expense, to
take whatever action it deems appropriate to preserve a right to explore for,
develop, and mine minerals from the Property. If NECA elects to take any action
under the terms of this subsection, it shall first notify GeoXplor in writing
setting forth the nature of the proposed action and an explanation thereof.
GeoXplor agrees to cooperate with NECA and execute whatever documents are deemed
necessary by NECA to accomplish such action. Nothing in this subsection shall
impose any obligation upon NECA to take any action, or diminish the right of
GeoXplor to take action it deems appropriate; provided, however, that if
GeoXplor chooses to take any action, it will first inform NECA of the nature of
such contemplated action.

          g.      General – Nothing herein contained and no notice or action
which may be taken under this Section 5 shall limit or detract from NECA 's
right to terminate this Agreement in the manner hereinafter provided.

6.      Termination; Removal of Property; Data

          a.      Termination by GeoXplor – If NECA defaults in the performance
of its obligations specified in this Agreement, GeoXplor shall give NECA written
notice specifying the default. If the default is not cured within thirty (30)
days after NECA has received the notice, or if NECA has not within that time
begun action to cure the default and does not thereafter diligently prosecute
such action to completion, GeoXplor may terminate this Agreement by delivering
to NECA written notice of such termination. GeoXplor's right to terminate this
Agreement shall be its sole remedy for any failure to make payments required
under Section 2. If NECA in good faith disputes the existence of a default, NECA
shall initiate appropriate action in a court of competent jurisdiction within
the 30-day period and the time to cure shall run from the date of a final
determination that a default exists. GeoXplor shall have no right to terminate
this Agreement except as set forth in this subsection a of Section 6.

--------------------------------------------------------------------------------

P a g e | 7

          b.      Termination by NECA – NECA shall have the right to terminate
this Agreement at any time by written notice from NECA to GeoXplor.

          c.      Termination of GeoXplor as Operator – If GeoXplor defaults in
the performance of its duties and obligations to perform plans for the
performance of Work as specified in subsection f of Section 4 of this Agreement,
NECA shall give GeoXplor written notice specifying the default and the same
provisions specified in subsection a of this Section 6 shall apply. If the
default is not cured, or other appropriate action taken, GeoXplor’s designation
as operator shall terminate. The termination of GeoXplor as operator shall not
release the NECA from its obligation to complete the expenditures of Work
required under subsection f of Section 4.

          d.      Effect of Termination – From and after the date of termination
of this Agreement by either party, all right, title and interest of the parties
under this Agreement shall terminate, and neither party shall be required to
make further payments or perform any further obligations hereunder concerning
the Property, except payments and obligations, the commitment to pay or the due
dates for the payment or performance of which occur prior to the termination
date.

          e.      Removal of Property – Upon any termination or expiration of
this Agreement, NECA shall have a period of three (3) months from and after the
effective date of termination within which it may elect to remove from the
Property all of its machinery, buildings, structures, facilities, equipment and
other property of every nature and description erected, placed or situated
thereon, except supports placed in shafts, drifts or openings in the Property.
Failure of NECA to so remove the same shall constitute an abandonment by NECA to
GeoXplor of the same; provided, however, that NECA may still be required to
remove such property upon notice from GeoXplor at any time during the
three-month period and thirty (30) days thereafter.

          f.      Delivery of Data – If this Agreement is terminated, upon
written request given by GeoXplor within thirty (30) days of said termination,
NECA shall, within a reasonable time, furnish GeoXplor copies of all available
noninterpretive exploration, development and mining data pertaining to the
Property prepared by or for NECA.

          g.      Relinquishment of Record - If this Agreement is terminated or
otherwise expires, NECA shall provide GeoXplor with a recordable document
sufficient to provide notice that NECA no longer asserts rights to the Property
under this Agreement.

7.      Share Matters

          GeoXplor represents and warrants to NECA that it is an “accredited”
investor as that term is defined in Rule 501 of Regulation D promulgated under
the United States Securities Act of 1933, as amended, and acknowledges and
agrees that the Shares will be issued in accordance with all applicable
securities laws and will be subject to hold periods and restrictions on resale
in accordance with applicable securities laws and it is GeoXplor’s
responsibility to determine what those hold periods and restrictions are before
selling or otherwise transferring any Shares.

--------------------------------------------------------------------------------

P a g e | 8

8.      Notices

          Any notice or communication required or permitted hereunder shall be
effective when personally delivered or deposited, postage prepaid, certified or
registered, in the United States mail to the addresses specified above. Either
party may, by notice to the other given as aforesaid, change its mailing address
for future notices.

9.      Confidentiality

          Each of the parties agrees that all information obtained under the
terms of this Agreement will not be publicly disclosed or used other than for
the activities contemplated hereunder except as required by law or by the rules
and regulations of any regulatory authority or stock exchange having
jurisdiction or with prior written consent of the other party, such consent not
to be unreasonably withheld.

10.     Binding Effect; Assignment

          This Agreement shall not be assigned by NECA except to a wholly owned
subsidiary, in which case the NECA shall guarantee the performance of the
assignee. GeoXplor may assign all or any portion of its right to the royalty
provided hereunder.

11.     Force Majeure

          If NECA is delayed or interrupted in or prevented from exercising its
rights or performing its obligations, as herein provided, by reasons of "force
majeure," then, and in all such cases, NECA shall be excused, without liability,
from performance of its obligations set forth in this Agreement (except as to
obligations to pay money as set forth in Sections 2 and 4), but the provisions
shall again come into full force and effect upon the termination of the period
of delay, prevention, disability or condition. "Force majeure" includes all
disabilities arising from causes beyond the reasonable control of NECA;
including, without limitation, acts of God, accidents, fires, damages to
facilities, labor troubles, unavailability of fuels, supplies and equipment,
orders or requirements of courts or government agencies, or the inability to
obtain environmental clearance or operating permits that may be required by
governmental authorities. If a condition of force majeure is declared, the due
dates for any performance (excluding time for payment of monies) hereunder shall
be extended for the period of the disability.

12.     Memorandum

          The parties to this Agreement agree to execute and record a Memorandum
of this Agreement in a form sufficient to constitute record notice to third
parties of the rights granted hereunder, which may be recorded in the official
records of San Juan County, Utah.

--------------------------------------------------------------------------------

P a g e | 9

13.     Construction

          a.      Governing Law - This Agreement shall be construed by the
internal laws but not the laws of conflict of the State of Nevada.

          b.      Headings - The headings used in this Agreement are for
convenience only and shall not be deemed to be a part of this Agreement for
purposes of construction.

          c.      Entire Agreement - All of the agreements and understandings of
the parties with reference to the Property are embodied in this Agreement, and
this Agreement supersedes all prior agreements or understandings between the
parties.

          d.      No Implied Covenants – It is expressly agreed that no implied
covenant or condition whatsoever shall be read into this Agreement relating to
any time frame as the measure of diligence for any operations of NECA hereunder.

14.     Further Assurances

          The parties agree to perform all acts and execute all documents that
may be necessary to carry out the spirit and intent of this Agreement.

          SIGNED, effective as of the date recited above.

GEOXPLOR CORP.   NEW AMERICA ENERGY CORP.                               By: /s/
Clive Ashworth   By: /s/ Rick Walchuk   Authorized Signatory     Authorized
Signatory


--------------------------------------------------------------------------------

P a g e | 10

Exhibit “A”
Property Description

          The “Property” subject to the forgoing Agreement consists of the
following unpatented lode mining claims situated in San Juan County, Utah, the
names of which, the serial number assigned by the Utah State Office of the
Bureau of Land Management, the situs of the claims on the ground according to
the public land survey system and the place of record of the location notice
thereof in the official records of San Juan County, are as follows:

Claim Name BLM Serial No. Township Range Section  County Record FM 1 UMC 378055
28 South 25 East 25   FM 2 UMC 378056 28 South 25 East 25   FM 3 UMC 378057 28
South 25 East 25   FM 4 UMC 378058 28 South 25 East 25   FM 5 UMC 378059 28
South 25 East 25   FM 6 UMC 378060 28 South 25 East 25   FM 7 UMC 378061 28
South 25 East 25   FM 8 UMC 378062 28 South 25 East 25   FM 9 UMC 378063 28
South 25 East 25   FM 10 UMC 378064 28 South 25 East 25   FM11 UMC 378065 28
South 25 East 25   FM12 UMC 378066 28 South 25 East 25   FM 13 UMC 378067 28
South 25 East 25   FM 15 UMC 378069 28 South 25 East 25   FM 17 UMC 378071 28
South 25 East 25   FM 19 UMC 378073 28 South 25 East 25   FM 21 UMC 378075 28
South 25 East 25   FM 23 UMC 378077 28 South 25 East 25   FM 25 UMC 378079 28
South 25 East 25               FIRE 14 UMC 380829 28 South 25 East 25   FIRE 16
UMC 380830 28 South 25 East 25   FIRE 18 UMC 380831 28 South 25 East 25   FIRE
20 UMC 380832 28 South 25 East 25   FIRE 22 UMC 380833 28 South 25 East 25  
FIRE 24 UMC 380834 28 South 25 East 25   FIRE 26 UMC 380835 28 South 25 East 25
  FIRE 40 UMC 381077 28 South 25 East 25               FP 2 UMC 391722 28 South
25 East 25   FP 3 UMC391723 28 South 25 East 25   FP 4 UMC 391724 28 South 25
East 25   FP 6 UMC 391725 28 South 25 East 25   FP 8 UMC 391726 28 South 25 East
25  


--------------------------------------------------------------------------------

P a g e | 11

Claim Name BLM Serial No. Township Range Section County Record FM 59 UMC 386212
28 South 25 East 26   FM 60 UMC 386213 28 South 25 East 26   FM 61 UMC386214 28
South 25 East 26   FM 62 UMC 386215 28 South 25 East 26   FM 63 UMC 386216 28
South 25 East 26   FM 64 UMC 386217 28 South 25 East 26   FM 65 UMC 386218 28
South 25 East 26   FM 67 UMC 391170 28 South 25 East 26   FM 69 UMC 391171 28
South 25 East 26   FM 71 UMC 391172 28 South 25 East 26   FM 73 UMC 391173 28
South 25 East 26   FM 75 UMC 391174 28 South 25 East 26   FM 77 UMC 391175 28
South 25 East 26   FM 79 UMC 391176 28 South 25 East 26   FM 81 UMC 391177 28
South 25 East 26   FM 66 UMC 386219 28 South 25 East 23   FM 68 UMC 386221 28
South 25 East 23   FM 70 UMC 386223 28 South 25 East 23   FM 72 UMC 386225 28
South 25 East 23   FM 74 UMC 386227 28 South 25 East 23   FM 76 UMC 386229 28
South 25 East 23   FM 78 UMC 386231 28 South 25 East 23   FM 80 UMC 386233 28
South 25 East 23   FM 82 UMC 391178 28 South 25 East 23               UV 1 UMC
409924 28 South 25 East 23   UV 7 UMC 409930 28 South 25 East 23   UV 8 UMC
409931 28 South 25 East 23   UV 9 UMC 409932 28 South 25 East 23   UV10
UMC409933 28 South 25 East 23   UV 11 UMC409934 28 South 25 East 23   UV 12 UMC
409935 28 South 25 East 23   UV 13 UMC 409936 28 South 25 East 23   UV 14 UMC
409937 28 South 25 East 23   UV15 UMC 409938 28 South 25 East 26   UV 16 UMC
409939 28 South 25 East 26   UV 17 UMC 409940 28 South 25 East 26   UV 18 UMC
409941 28 South 25 East 26   UV 19 UMC 409942 28 South 25 East 26   UV 20 UMC
409943 28 South 25 East 26   UV 21 UMC 409944 28 South 25 East 26              
FP 67 UMC 391728 28 South 25 East 24   FP 69 UMC 391729 28 South 25 East 24   FP
71 UMC 391730 28 South 25 East 24  


--------------------------------------------------------------------------------

P a g e | 12

Claim Name BLM Serial No. Township Range Section County Record FP 73 UMC 391731
28 South 25 East 24   FP 75 UMC 391732 28 South 25 East 24   FP 77 UMC 391733 28
South 25 East 24   FP 79 UMC 391734 28 South 25 East 24   FP 81 UMC 391735 28
South 25 East 24   FP 83 UMC 391736 28 South 25 East 24   FP 85 UMC 391737 28
South 25 East 24  


--------------------------------------------------------------------------------

P a g e | 13

Exhibit “B”
(Royalty Provisions)

          If the Property is conveyed to New America Energy Corp. (“NECA”),
under the terms of the foregoing Purchase Agreement, NECA shall convey to
GeoXplor Corp. (“GeoXplor”) and First Liberty Power Corp. (FLPC) (collectively
the “Royalty Holders”), a “Royalty” on the Net Value of Vanadium & Uranium or
other Vanadium & Uranium compounds or products (“Minerals”), as defined in the
foregoing Purchase Agreement, which Royalty conveyance shall include the
following terms and conditions:

1.      Payment of Royalty

          a.      Frequency of Payment of Royalty. Royalty shall be due and
payable within thirty (30) business days after the sale proceeds are received
from any purchaser of Mineral produced from the Property.

          b.      Method of Making Payments. All payments required hereunder may
be mailed or delivered to any single depository as GeoXplor may instruct. If the
party paying the Royalty (the “Payor”) makes a payment or payments on account of
the Royalty in accordance with the provision of this Exhibit “B,” it will have
no further responsibility for distribution of the Royalty. All charges of the
agent, trustee or depository will be borne solely by the party (ies) receiving
payments of Royalty. The delivery or the deposit in the mail of any payment
hereunder on or before the due date thereof shall be deemed timely payment
hereunder.

2.      Records and Reports

          a.      Records, Inspection and Audit. Within one hundred and forty
(140) days following the end of each calendar year, commencing with the year in
which the Property (or any portion thereof) is brought into commercial
production (not inclusive of any bulk sampling programs or pilot plant or test
operations), the Payor shall deliver to GeoXplor a statement of the Royalty paid
for said calendar year. GeoXplor (or its designated agent) shall have the right
within a period of ninety (90) days from receipt of such statement to inspect
the Payor’s books and records relating thereto and to conduct an independent
audit of such books and records at its own cost and expense.

          b.      Objections. If GeoXplor does not request an inspection of the
Payor’s books and records during the ninety (90) day period referred to in the
preceding paragraph, all payments of Royalty for the annual period will be
considered final and in full satisfaction of all obligations of the payor with
respect thereto. If GeoXplor elects to question any calculation of Royalty,
GeoXplor shall deliver to the Payor a written notice (the “Objection Notice”)
within ninety (90) days after receipt by GeoXplor of the final statement. If
such audit determines that there has been a deficiency or an excess in the
payment made to GeoXplor, such deficiency or excess will be resolved by
adjusting the next payment or due hereunder. GeoXplor will pay all the costs and
expenses of such audit unless a deficiency of five percent (5%) or more of the
amount due is determined to exist. The Payor will pay the costs and expenses of
such audit if a deficiency of five percent (5%) or more of the amount due is
determined to exist. All books and records used and kept by the Payor to
calculate the Royalty due hereunder will be kept in accordance with generally
accepted accounting principles.

--------------------------------------------------------------------------------

P a g e | 14

          c.      Evidence of Maintenance of the Claims. The Payor shall deliver
to GeoXplor, not later than the date two weeks prior to the date for the payment
of annual claim maintenance fees for the Property, evidence that the fee has
been timely paid.

          d.      Agent. For purposes of exercising any rights under Sections 1
and 2 of these royalty provisions, GeoXplor (or its designated successor) shall
be the agent of the Royalty Holders.

3.      Inurement

          The Royalty shall run with the land and be binding on all subsequent
owners of the Property, including any amendments, relocations, patents of the
same or additional or alternative rights to mine as may be acquired for the same
land included within the Property as a result of any changes in the mineral laws
of the United States.

4.      Assignments by Royalty Holders

          Any Royalty Holder may transfer, pledge, mortgage, charge or otherwise
encumber all or any part of its rights, title and interest in and to its
Royalty; provided, however, that the Payor shall be under no obligation to make
its payments hereunder to such assignee, transferee, pledge or other third party
until the Payor’s receipt of notice concerning the assignment or transfer.

--------------------------------------------------------------------------------